Title: To George Washington from Robert Denny, 6 December 1793
From: Denny, Robert
To: Washington, George


          
            Sir
            Annapolis Decr 6th 1793
          
          I am favor’d with a letter from the Comptroller of the United States, dated the 28th
            ulto inclosing me a Commission from your Excellency as Collector of the Customs at this
              port.
          permit me Sir, to return you my thanks for this distinguished favor, But as Auditor of
            the State of Maryland, I am prohibited by an Act of the legislature from holding any
            office under the General Government, And the legislature of the United States having
            also, by their Act, precluded an Officer of the Customs, almost, from pursuing any other
              business, that contrary to my wishes, being obliged
            to relinquish one of the appointments, in Justice to myself, from prudential motives, I
            am induced to decline the Acceptance of that with which you have honored me, I have
            therefore returned the Commission, and hope from the peculiar circumstances of the case,
            I shall stand fully justified to your Excellency.
          the Salary allowed me as Auditor of this State is indeed small, but it appears that the
            emoluments arising as Collector of the Customs at this port is much less, and very
            inadequate to the exigencies of a family, independent of other resources.
          To fill an office in one of the Executive departments of this rising Republic is one of
            my first wishes, and if your Excellency should be pleased to honor me with a future
            trust, I shall endeavor to execute it agreeably to the intentions of the appointment,
            according the best of my abilities. I have the honor to be with much respect your
            Excellencys most Obedient & Hble Servt.
          
            Robert Denny
          
        